In an action to recover damages for personal injuries based upon negligence, breach of warranty, and product liability, the defendant Kurts & Wolf Chemical Company, Inc., appeals from an order of the Supreme Court, Queens County (Smith, J.), entered May 20, 1991, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the appellant’s summary judgment motion was properly denied because the issue of whether a warning is reasonable and adequate presents a triable question of fact (see, Reed v Niagara Mach. & Tool Works, 166 AD2d 567, 568).
The appellant’s remaining contention is raised for the first time on appeal, and, in any event, is meritless. Sullivan, J. P., Balletta, Ritter and Pizzuto, JJ., concur.